Citation Nr: 1547828	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-11 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement of service connection for sleep apnea, and if so, whether service connection is warranted?

2.  Entitlement to service connection for persistent cough.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969 and from November 1990 to September 1991.  It appears he also had additional periods of active and inactive duty for training (ACDUTRA & INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a personal hearing before the undersigned Veterans Law Judge in August 2015.

The issue of entitlement to service connection for sleep apnea is reopened in this decision, but must be REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's claim to service connect sleep apnea was last denied in an August 1999 rating decision.  He did not appeal that decision, and it became final.  Since then, he has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim, and the claim to service connect sleep apnea is reopened.  

2.  In resolving all doubt in his favor, he has had a persistent cough since serving in Desert Storm.

CONCLUSIONS OF LAW

1.  The August 1999 rating decision is final.  New and material evidence has since been received, and the claim for service connection of sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103 (2015).

2.  The criteria are met for service connection for persistent cough.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening service connection claim

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's last service connection claim for sleep apnea was denied in an August 1999 rating decision because his STRs did not show it incepted during service.  He did not appeal that decision.  Since then, he has alleged that his bunkmates during Desert Storm complained about his snoring.  This is new and material evidence, and raises the possibility of substantiating the claims.  The claim for service connection for sleep apnea is therefore reopened; however, it is being remanded for additional development, as discussed below.


Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran alleges that he has had a persistent cough since serving in Desert Storm.  He alleges that the odor, fumes, and smoke of the oil fires caused the cough, which persists to this day.  His STRs do not document any specific complaints after Desert Storm, but does show complaints in April 1968.  He separated from his last period of active duty in September 1991.

A January 2015 VA examiner diagnosed the Veteran with cough, but did not find it to be a chronic disability, and did not opine on its etiology.

Nevertheless, the Board finds that the Veteran has adequately showed that he has had a cough since his last period of active duty service, and that any doubt should be resolved in his favor.  His separation examination does not note a history of cough, however, the Veteran testified during his hearing that he had the cough during service.  He indicated that it was relatively mild for some time before getting more serious.  The Board finds this testimony credible, and probative.  Indeed, it corresponds with medical treatment records from June 1997, which show the Veteran complaining of a cough since returning from Desert Storm.  These complaints continued in December 1999.  They continued to 2002, when a pulmonary function test showed mild restriction.  He continued to have a "very bad cough" in November 2003.  His complaints remained in 2004, when he was given more diagnostic testing for its cause, including an X-ray and a CT scan, which were both relatively normal.  He was checked for tuberculosis, which was negative, in August 2005.  He filed his claim in 2009, still complaining of chronic cough.  The Board finds that service connection should be granted.  The evidence is in relative equipoise as to whether it incepted in service, and also shows persistent complaints and treatment, including diagnostic tests, in the years following service.  


ORDER

The claim of entitlement to service connection for sleep apnea is reopened.

Service connection for chronic cough is granted.


REMAND

The Veteran's remaining claim to service connect sleep apnea requires additional development.  He should be given an examination for an opinion on whether any of his other service-connected disabilities, including PTSD and depression, have caused or aggravated sleep apnea.  He has also asserted that he was snoring loudly enough to disturb his bunkmates while serving in Desert Storm.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for sleep apnea, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of any additional records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that sleep apnea is related to service, either directly or secondarily.

The Veteran alleges that sleep apnea incepted during service and that his bunkmates complained of his snoring.  He asserts that exposure to toxic substances while serving in Desert Storm caused or contributed to his sleep apnea.  His records show that he had counseling regarding his weight following his last period of active duty, from November 1990 to September 1991, and that he weighed 234 pounds in August 1991.  He was officially diagnosed and given a CPAP no later than 1997.

He is also service connected for major depressive disorder and PTSD, diabetes, peripheral neuropathy, hypertension, bilateral knee, and right shoulder disabilities.  The examiner is asked to provide an opinion as to whether it is as likely as not that any of these service-connected disabilities caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) sleep apnea.  The examiner is asked to conduct a search of the relevant medical literature and to make any necessary referrals for consultations so that an opinion can be obtained.  

All opinions are to be supported by explanatory rationale that cites to evidence in the record or medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


